Citation Nr: 0908741	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  99-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.  
The Veteran also served in the United States Air Force 
Reserves from August 1979 to December 1998.  The dates of 
active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA) are not verified. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In May 2000, the Board reopened the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability and remanded this matter to the RO for further 
action.  The Board remanded this matter again in June 2003 to 
comply with the May 2000 Board remand and for the RO to 
conduct additional research.  After accomplishing the 
requested actions to the extent possible, the RO continued 
the denial of the claim (as reflected in the June 2008 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.  The 
Board remanded the claim in November 2008 for a travel Board 
hearing.

In January 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Los Angeles, 
California RO.  A transcript of the hearing is of record.

During the January 2009 travel Board hearing, the Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  The additional evidence includes treatment 
records and a copy of the March 2005 VA examination.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800. 





FINDING OF FACT

The competent medical evidence of record does not show the 
Veteran was diagnosed with a psychiatric disorder to include 
major depression during active duty or ACDUTRA and there is 
no competent medical opinion specifically linking the 
Veteran's depression to active duty or ACDUTRA.


CONCLUSION OF LAW

A psychiatric disorder to include major depression was not 
incurred in or aggravated by the Veteran's active service or 
ACDUTRA.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A VCAA letter dated in February 2003 informed the Veteran of 
what evidence was required to substantiate his claim for 
service connection for a psychiatric disorder.  The letter 
also informed the Veteran of his and VA's respective duties 
for obtaining evidence.  However, the notice letter was 
provided subsequent to the initial unfavorable decision.  The 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in June 2008 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)  (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The Board notes that the Veteran was not informed of the 
disability rating and effective date through a VCAA notice 
letter.  The lack of notice with respect to those elements in 
the aforementioned VCAA notice letters is harmless error as 
the claim is being denied and, consequently, no disability 
ratings or effective dates will be assigned.
  
With regard to the duty to assist, the claims file contains 
service treatment records, reserve treatment records, some 
reserve personnel records, civilian employment records with 
the Air Force Reserves, VA treatment records, private medical 
records, SSA records and VA examination reports.  The RO was 
unable to obtain the Veteran's specific periods of ACDUTRA 
and INACDUTRA while the Veteran was in the Reserves.  The 
record does contain the points the Veteran has received each 
year for ACDUTRA and INACDUTRA. The RO was also unable to 
obtain a copy of the Veteran's reserve personnel records from 
the National Personnel Records Center (NPRC).  The RO 
attempted to obtain this information in February 2004 and May 
2004.  The RO was notified in October 2004 that it appeared 
that the record needed to answer the request was lost.  The 
Veteran submitted copies of the personnel records that he had 
in his possession to the RO.  In a case in which a Veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the Veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  Based on the 
foregoing, the Board finds that VA has fulfilled its 
heightened duty to assist the Veteran.

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.

II.  Merits of the Claim for Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The term 'active military, naval, or air service' includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  The fact that an appellant has established status as 
a "veteran" for purposes of other periods of service (e.g., 
the Veteran's period of active duty in the Air Force) does 
not obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  The 
Board notes that a psychiatric disorder to include major 
depression is a disease, as opposed to an injury.  As such, 
the Veteran does not obtain the status of "veteran" with 
respect to manifestations of a psychiatric disorder to 
include major depression during any period of INACDUTRA, 
since INACDUTRA only covers injuries. 
 
ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) . Inactive duty for 
training is generally duty (other than full-time duty) 
prescribed for Reserves or duty performed by a member of the 
National Guard of any state (other than full- time duty).  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is 
an example of active duty for training while weekend drills 
are inactive duty.  Presumptive periods do not apply to 
active duty for training or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing whether the Veteran is entitled to service 
connection for a psychiatric disorder to include depression, 
the evidence of record must show that the Veteran currently 
has that disability.  A March 2005 VA examination diagnosed 
the Veteran with major depression with recurrent psychotic 
features.  Thus, the Veteran has a current psychiatric 
disorder.  

Nevertheless, the medical evidence does not show that the 
Veteran's depression is related to his active military 
service.  There is no evidence that the Veteran complained of 
or received treatment for a psychiatric problem during active 
military service.  The earliest complaints and treatment of a 
mental disorder was in 1993 after the Veteran after having 
problems with his civilian employment, approximately 16 years 
after active military service.  The evidence shows that the 
Veteran was first diagnosed with depression in 1997, 
approximately 20 years after active military service.  In 
addition, there is no other medical evidence to include a 
medical opinion that links the Veteran's depression or any 
other psychiatric disorder to his active military service.  
In the absence of such evidence, the Board finds that an 
award of service connection for depression for his active 
duty service is not warranted.

The Veteran specifically contends that his psychiatric 
disorder was caused by undue stress from his supervisors and 
other employees in his civilian employment and reserve duty.  
During the January 2009 Board hearing, the Veteran claimed 
that he developed a psychiatric disorder due to his 
termination from employment in 1994.  The Veteran served as 
an Air Force Reserve Technician and carried dual status, 
working as a full-time civil service employee for the Air 
Force and as a Reservist in the same Air Force Reserve 
Command unit where he performed the same job.  In reviewing 
the documents that led to the Veteran's termination and the 
evidence associated with the Merit Systems Protection Board, 
it appears that all of the actions of the Veteran that led to 
his dismissal were related to his civilian employment.  This 
is further supported by the evidence that shows that the 
Veteran was not discharged from the Air Force Reserves until 
December 1998, over four years after the Veteran was 
terminated from his civilian employment.  Thus, the evidence 
indicates that his psychiatric problems appear to be related 
only to his civilian employment with the Air Force Reserves.  

The Board notes that the Veteran did not specifically contend 
that any stressful events occurred during ACDUTRA.  In 
addition, the Veteran's Air Force Reserve treatment records 
do not show any complaints or diagnosis of depression or any 
other psychiatric disorder during ACDUTRA.  A periodic 
medical examination of the Veteran dated in November 1993 
shows that the Veteran had a normal psychiatric evaluation 
and the Veteran checked the boxes "no" for the questions of 
whether he ever had or currently had depression or excessive 
worry, frequent trouble sleeping or nervous trouble.  The 
Veteran also reported that he had never been treated for a 
mental condition.  Private medical records dated from August 
1993 to April 1994 show that the Veteran complained of stress 
from problems at his civilian employment.  In August 1993, 
the Veteran reported work related stress, including conflicts 
with his supervisor.  The Veteran reported anxiety, stomach 
upset, fleeting suicidal ideations, decreased sleep, appetite 
fluctuations, depressed mood and decreased motivation.  The 
record noted that the onset of his problems was about one 
month prior to the August 1993 report.  He was diagnosed with 
occupational problems and adjustment disorder with depressed 
mood.  The Veteran was diagnosed with depression in January 
1997.  Although the Veteran was still in the Reserves at this 
time, the record reveals that the Veteran did not have any 
ACDUTRA or INACDUTRA after 1994.  Accordingly, the Board 
finds that the medical evidence of record does not indicate 
that the Veteran incurred depression during ACDUTRA.  

The Veteran underwent a VA examination in March 2005.  The 
examiner noted that according to the records, the Veteran's 
mental behavior and mental state began to show signs of 
deterioration in 1993 due to friction that he was having with 
his supervisor and a subordinate under his control.  The 
Veteran was terminated from his employment at Norton Air 
force Base.  The examiner reported that apparently the 
Veteran was under very adverse and stressful working 
circumstances towards the end of his tenure.  The Veteran was 
diagnosed with recurrent major depression with psychotic 
features.  The examiner reported that the Veteran did not 
distinguish his roll in the Air Force Reserves with his 
civilian employee work at Norton Air Force Base and in his 
mind, the two were inseparable.  It was not clear to the 
examiner whether the Veteran's supervisor in his civilian 
position was also his commanding officer in the Air Force 
Reserves.  Based on that observation, the examiner provided 
the opinion that it was as likely as not that the Veteran's 
depression with psychotic features is related both to his 
tenure in the Air Force Reserves and also as a civilian 
employee for the Norton Air Force Based from 1979 to 1993.   
The Board interprets the opinion to mean that the Veteran's 
depressive disorder is related to the time the Veteran was in 
the reserves in general, rather than during a specific period 
when the appellant was actually on ACDUTRA.  This is 
supported by the statements of the examiner that the 
Veteran's mental state began to deteriorate in 1993 due to 
stress from his civilian employment and that the Veteran was 
unable to differentiate between his work as a civilian and 
his Air Force Reserve service.  Thus, the Board has 
determined that this opinion does not support a finding that 
a psychiatric disorder to include depression was incurred 
while on ACDUTRA or that the psychiatric disorder is 
otherwise related to ACDUTRA.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, in this case, the preponderance of 
the evidence is against the Veteran's claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Veteran's claim for entitlement to 
service connection for a psychiatric disorder to include 
major depression is not warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include major depression is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


